F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit

                                                                       May 19, 2006
                      UNITED STATES CO URT O F APPEALS              Elisabeth A. Shumaker
                                                                        Clerk of Court
                                   TENTH CIRCUIT



 U N ITED STA TES O F A M ER ICA,

          Plaintiff-Appellee,
 v.                                                     No. 05-3187
                                               (D.C. No. 03-CR-40100-SA C-4)
 A H ME D MO H A M M ED -                                 (D . Kan.)
 ABDULLAH-OM AR AL-HAJ,

          Defendant-Appellant.



                                OR DER AND JUDGM ENT *


Before EBEL, M cKA Y and HE NRY, Circuit Judges.


      Ahmed Al-Haj conditionally pleaded guilty to unlawful possession of

pseudoephedrine and was sentenced to 210 months in prison. He reserved the

right to appeal the district court’s denial of his motion to suppress evidence

discovered during the stop of his car, and now appeals that denial. W e affirm.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This O rder and Judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
                               I. BACKGROUND

      At about 3:15 pm on M ay 20, 2003, Jerrett Ranieri of the Kansas Highway

Patrol noticed three vehicles traveling “within four or five car lengths of each

other” in the right-hand lane of I-70. This indicated to Ranieri “that maybe they

were traveling together.” The first vehicle w as a black Chevy Tahoe that Ranieri

thought had a M ichigan license plate, the middle vehicle was a black van, and the

third vehicle was a red pickup truck with Ohio license plates. Ranieri stopped the

van because it had no visible license plate or registration, although he eventually

saw a temporary M ichigan registration in the “extremely dark” tinted rear

window. The van’s driver, Concepcion Ledesma, denied that she was traveling

with the Tahoe or the red pickup. Ranieri became suspicious w hile talking to

Ledesma and her female passenger, so after returning their licenses and other

documents, he asked for and was given consent to search the van.

      Trooper Andrew Dean joined Ranieri in the search, which revealed

approximately 332 pounds of pseudoephedrine in hidden compartments. The

troopers arrested Ledesma and her passenger and had the van taken back to the

police department for a more thorough search. Dean also called Kelly Schneider,

a local deputy sheriff, and told him of the drug find. He told Schneider to be on

the lookout for the Tahoe and the red pickup.

      During the search of the van at the police department, Ledesma’s cell

phone rang several times; the display on the phone showed the caller as Anwar

                                        -2-
Yaffai. 1 Based on a registration check that had been run on the red pickup, Dean

recognized Yaffai’s name as the name of the pickup’s owner. A search of

Ledesma’s purse also revealed a pay stub made out to Anwar Yaffai. After

discovering the pay stub, Dean called Schneider a second time and told him to

stop the red pickup and to arrest Y affai if he was in it.

      At about 5:45 pm, Schneider located the pickup and the Tahoe, which w ere

still traveling on I-70, about 100 yards apart. Schneider requested a registration

check on the Tahoe and found that it was registered to Ahmed Al-Haj of

M ichigan. Schneider relayed this information to Dean, who responded that they

had found “documentation” — a little black book with names and phone numbers

— in the van listing the name “Ahmed” and a telephone number. Dean also told

Schneider that he believed the three cars were all together.

      Schneider had another officer stop the red pickup while Schneider stopped

the Tahoe. The other officer arrested the driver of the pickup, who was identified

as Anwar Yaffai. A subsequent search of the pickup revealed 198 pounds of

pseudoephedrine hidden in false compartments. Yaffai’s wallet also had a piece

of paper w ith the name “Ahmed” and a phone number w ritten on it.

      M eanwhile, the driver of the Tahoe handed Schneider a M ichigan driver’s

license identifying himself as Ahmed Al-Haj. Schneider ran a check on the

license, but was told that dispatch could not find a record of a driver’s license for

      1
          The record and briefs sometimes spell the last name “Yaffi.”

                                          -3-
M r. Al-Haj. Schneider also spoke with M r. Al-Haj’s female passenger, who

identified herself as Christie Jacobs, but who was “extremely nervous” and had “a

very difficult time” spelling the last name she gave (it was later determined that

she had given a false name). M r. Al-Haj consented to a search of the Tahoe,

which did not reveal any drugs. He denied that he was traveling with Yaffai.

      M r. Al-Haj was indicted on multiple drug charges. He moved in the district

court “to suppress as evidence the property and other material discovered during

the stop of his car” and “to suppress as evidence any statements made to police

during the stop.” The district court denied the motion and M r. Al-Haj ultimately

pleaded guilty to a violation of 21 U.S.C. § 841(c)(2): possession of

pseudoephedrine that he knew or had reasonable cause to believe would be used

to manufacture methamphetamine. His guilty plea was conditional, reserving the

right to appeal denial of his suppression motion. The district court sentenced him

to 210 months in prison, and he timely appealed.

                                II. D ISC USSIO N

      A. Standard of review

      On appeal, M r. Al-Haj’s sole claim is that the district court erred in

denying his motion to suppress evidence arising out of the stop of his vehicle.

      W hen review ing a district court’s denial of a motion to suppress, we
      consider the totality of the circumstances and view the evidence in a
      light most favorable to the government. W e accept the district court’s
      factual findings unless those findings are clearly erroneous. The
      credibility of witnesses, the weight to be given evidence, and the

                                        -4-
      reasonable inferences drawn from the evidence fall within the province
      of the district court. Keeping in mind that the burden is on the
      defendant to prove that the challenged seizure was illegal under the
      Fourth Amendment, the ultimate determination of reasonableness under
      the Fourth Amendment is a question of law reviewable de novo.

United States v. Long, 176 F.3d 1304, 1307 (10th Cir. 1999) (citations omitted).

      B. Analysis

      A traffic stop is a “seizure” within the meaning of the Fourth Amendment,

and we review such a stop under the principles set forth in Terry v. Ohio, 392

U.S. 1 (1968), because it is analogous to an investigative detention. See United

States v. Hunnicutt, 135 F.3d 1345, 1348 (10th Cir. 1998). Thus, in evaluating a

traffic stop, one issue is “whether the officer’s action was justified at its

inception.” Terry, 392 U.S. at 20. M r. Al-Haj argues that the stop of his vehicle

was not so justified.

      “In order to conduct a lawful investigatory stop of a vehicle, the detaining

officers must have, based on all the circumstances, ‘a particularized and objective

basis for suspecting the particular person stopped of criminal activity.’” United

States v. Leos-Quijada, 107 F.3d 786, 792 (10th Cir. 1997) (quoting United States

v. Cortez, 449 U.S. 411, 417-18 (1981)). In other words, the officer must have a

“reasonable articulable suspicion” that the person stopped is engaged in criminal

activity. “That level of suspicion is considerably less than proof of wrongdoing

by a preponderance of the evidence.” United States v. Sokolow, 490 U.S. 1, 7

(1989). W e have also held that “reasonable suspicion is to be determined on the

                                          -5-
basis of the collective knowledge of all the officers involved.” United States v.

Hinojos, 107 F.3d 765, 768 (10th Cir. 1997); see also United States v. Cervine

347 F.3d 865, 871 (10th Cir. 2003).

      W e conclude that in this case, there was sufficient evidence at the time of

the stop to reasonably suspect M r. Al-Haj of engaging in criminal activity. First,

Officer Ranieri had observed the three cars in the same lane “in real close

proximity, within four or five car lengths of each other.” He therefore suspected,

or had a “hunch,” that the three cars were traveling together.

      Second, approximately two and one half hours after Ranieri first observed

the three vehicles, Officer Schneider located the red pickup and the Tahoe, 125

miles away, still traveling within about 100 yards of each other. This indicated

that the pickup was likely associated with the Tahoe. And, the officers had

already determined that the pickup was associated with the van containing

pseudoephedrine: Yaffai, the owner of the pickup, called Ledesma’s cell phone

multiple times and Ledesma had Yaffai’s pay stub in her purse.

      Third, M r. Al-Haj, Ledesma, the Tahoe, and the van all had ties to

M ichigan and the D etroit area. Officers knew that the van had a temporary

M ichigan registration and that Ledesma had a M ichigan driver’s license.

Ledesma also told the officers that she w as traveling from Detroit to Los Angeles.

Similarly, officers knew before stopping the Tahoe that it had M ichigan license




                                        -6-
plates and that it was registered to M r. Al-Haj, a resident of Dearborn, M ichigan

— a suburb of Detroit.

      Fourth, Ledesma’s little black book contained a page with the name

“Ahmed” and several phone numbers w ritten on it.

      Fifth, Ranieri agreed, based on his training and experience, that it is

unusual to see “two females with this quantity of contraband traveling by

themselves.” He stated that instead, typically “they run an escort vehicle with

them to make sure that the narcotics are received at their destination.”

      Although each of these factors viewed in isolation may not raise a

reasonable suspicion of criminal activity, and although each could be consistent

with innocent activity, in the aggregate w e conclude that they meet the requisite

standard.

      [A]n officer’s specific articulable facts, when view ed in isolation, will
      often comport with general notions of innocent travel rather than
      criminal activity. . . . Our task, however, is not to pigeonhole each
      purported fact as either consistent with innocent travel or manifestly
      suspicious. Rather, the reasonable suspicion calculus turns on whether
      the specific articulable facts, when viewed together through the lens of
      a reasonable law enforcement officer, justified a brief roadside
      detention . . . .

United States v. Lopez-M artinez, 25 F.3d 1481, 1484 (10th Cir. 1994).




                                         -7-
                             III. C ON CLU SIO N

      For the foregoing reasons, we A FFIRM the denial of M r. Al-Haj’s

suppression motion.



                                     ENTERED FOR THE COURT



                                     David M . Ebel
                                     Circuit Judge




                                      -8-